          Case 1:19-cr-00338-GHW Document 89 Filed 03/05/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America,

                 V.                                                 PROTECTIVE
                                                                      ORDER
 MANSUR MOHAMED SURUR,
   a/k/a "Mansour,"                                                19 Cr. 338 (GHW)

                             Defendant.


       Upon the application of the United States of America and the defendant having requested

discovery under Fed. R. Crim. P. 16(a)(l)(E), the Court hereby finds and orders as follows:

       WHEREAS, the Government intends to disclose to the defendant documents, objects, and

information, including electronically stored information ("ESI"), pursuant to Federal Rule of

Criminal Procedure 16, 18 U.S.C. § 3500, and the Government's general obligation to produce

exculpatory and impeachment material in criminal cases, all of which will be referred to herein as

"Disclosure Material";

       WHEREAS, the Government's Disclosure Material may include sensitive information

("Sensitive Information") that (i) affects the privacy, confidentiality, or business interests of

individuals and entities; (ii) will impede the Government's ongoing investigation of uncharged

individuals if prematurely disclosed; (iii) is not authorized to be disclosed to the public or disclosed

beyond that which is necessary for the defense of this criminal case; or (iv) the broad disclosure of

which would pose safety risks to individuals; and

       WHEREAS, the entry of a protective order in this case will permit the Government

expeditiously to produce Disclosure Material without further litigation or the need for substantial

redactions, and will afford the defense prompt access to such materials, in substantially unredacted

form, which will facilitate the preparation of the defense;
         Case 1:19-cr-00338-GHW Document 89 Filed 03/05/21 Page 2 of 5




IT IS HEREBY ORDERED:

       1. There is good cause for entry of a protective order and the provisions set forth herein.

       2. Disclosure Material shall not be disclosed by the defendant or defense counsel,

including any successor counsel (collectively, "the defense"), other than as set forth herein, and

shall be used by the defense solely for purposes of defending this action.

       3. Disclosure Material may be disclosed by the defense to:

           a. The defendant;

           b. The following persons (hereinafter, "Designated Persons"):

                    1.   investigative, paralegal, secretarial, clerical, and other personnel employed

                         or retained by defense counsel;

                   11.   independent expert witnesses, investigators, or advisors retained by defense

                         counsel in connection with this action; and

           c. such other persons as hereafter may be authorized by the Court.

All Designated Persons to whom Disclosure Material is disclosed in accordance with this provision

shall be subject to the terms of this Order. To the extent Disclosure Material is disclosed to any

Designated Persons, defense counsel shall first provide each Designated Person with a copy of this

Order and instruct such Designated Person(s) that they are bound by the terms of this Order.

Defense Counsel shall make reasonable efforts to maintain a record of what Disclosure Material

has been disclosed to Designated Persons pursuant to this Order.

       4. Defense counsel may show Disclosure Material to potential witnesses ("Potential

Witnesses") during the course and for the purpose of investigation, but shall not disseminate

Disclosure Material to Potential Witnesses or permit Potential Witnesses to make or retain copies

of Disclosure Material. To the extent Disclosure Material is disclosed to Potential Witnesses,



                                                   2
         Case 1:19-cr-00338-GHW Document 89 Filed 03/05/21 Page 3 of 5




defense counsel shall first instruct each Potential Witness as to the terms of this Order and instruct

such Potential Witness(es) that they are bound by the terms of this Order. Defense counsel shall

make reasonable efforts to maintain a record of what Disclosure Material has been disclosed to

Potential Witnesses pursuant to this Order.

       5. The defense shall not post any Disclosure Material on any Internet site or network site

to which persons other than the parties hereto have access, and shall not disclose any Disclosure

Material to the media or any third party except as set forth herein. Subject to the restrictions

applicable to Sensitive Information set forth herein, this provision shall not prevent the filing of

Disclosure Material for purposes of any judicial proceeding.

       6. Sensitive Information so designated by the Government, including any copies thereof

or excerpts therefrom, may be disclosed by defense counsel to the defendant for review at the

offices of defense counsel, or in the presence of defense counsel, for purposes related to this case.

Notwithstanding the foregoing, the defendant shall not maintain, retain, or keep copies or notes of

Sensitive Information outside of the presence of defense counsel. All Sensitive Information

possessed by defense counsel shall be maintained in a safe and secure manner.

       7. Unless authorized in writing by the Government or by an order of this Court, no

Sensitive Information, or information derived therefrom, shall be filed publicly whether excerpted

within a filing or as an attachment to a filing. Any filings incorporating, containing, or referencing

Sensitive Information shall be redacted and/or, if authorized by the Court, filed under seal.

       8. In the event of any dispute as to the Government's designation of particular material as

Sensitive Information, the parties shall meet and confer regarding such dispute, without prejudice

to a subsequent application by defense counsel seeking de-designation of such material by the




                                                  3
         Case 1:19-cr-00338-GHW Document 89 Filed 03/05/21 Page 4 of 5




Court. Absent a contrary order of this Court, the Government's designation of material as

Sensitive Information shall be controlling.

       9. The Government may authorize, m writing, disclosure of Disclosure Material,

including Sensitive Information, beyond that otherwise permitted by this Order without further

Order of this Court.

       10. This Order does not prevent the disclosure of any Disclosure Material, including

Sensitive Information, in any judicial proceeding in this action, or to any judge or magistrate judge,

for purposes of this action. All public filings shall separately comply with the privacy protection

provisions of Federal Rule of Criminal Procedure 49.1.

       11. Except for Disclosure Material that has been made part of the record of this case, the

defense shall return to the Government, or securely destroy or delete, all Disclosure Material

within thirty (30) days of the expiration of the period for direct appeal from any conviction in the

above-captioned case; the period of direct appeal from any order dismissing any of the charges in

the above-captioned case; or the granting of any motion made on behalf of the Government

dismissing any charges in the above-captioned case, whichever date is later.

       12. The provisions of this Order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order until the Court orders

otherwise.




                                                  4
           Case 1:19-cr-00338-GHW Document 89 Filed 03/05/21 Page 5 of 5




         13. This Order may be signed in counterparts and transmitted by facsimile and/or electronic

copy, each of which counterparts will be deemed to be an original and which taken together will

constitute the Order.



AGREED AND CONSENTED TO:

      AUDREY STRAUSS
      United States Attorney
      Southern District of New York



B�      ��fi                                                     Date:          3/3/21

      Sagar K. Ravi
      Jarrod L. Schaeffer
      Assistant United States Attorneys




By:   _A_�_·     _v_-
                    � ------                                     Date:        03/03/2021
      Alain V. Massena, Esq.
      Counsel for Defendant Mohamed Surur




SO ORDERED:

Dated: New York, New York
       March __4 , 2021


                                              THE HONORABLE GREGORY H. WOODS
                                              UNITED STATES DISTRICT JUDGE
                                              SOUTHERN DISTRICT OF NEW YORK



                                                  5
